Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed 07/12/2022 has been entered. Claims 1-23, 25, and 27 remain pending in the application. Applicant’s amendments to the claims have overcome the 112 rejections previously set forth in the non-final rejection mailed 04/12/2022.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9-17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (EP-2565021) in view of Legrand (FR2907801), using the applicant provided original document and attached original document and translation.
Regarding claim 1, Wiles teaches:
A method for forming a composite material having a corner ([0001] and [0023]) and a surrounding portion including a first face portion, a second face portion, and a third face portion intersecting with each other (Fig. 7), the method comprising: 
forming the surrounding portion surrounding a through-hole existing between the first face portion, the second face portion, and the third face portion before the corner is formed ([0019] – [0023]; Figs. 2 and 7); 
forming the corner so as to close the through-hole ([0023] – [0028]; Figs. 2 and 7); and 
integrating the surrounding portion and the corner ([0037]).

Wiles does not teach:
the corner having a trihedral shape and being located where the first fac portion, the second face portion, and the third face portion of the surrounding portion intersect.

However, Legrand, in a similar field of endeavor, a method for forming a composite material having a corner, teaches:
the corner having a trihedral shape and being located where the first face portion, the second face portion, and the third face portion of the surrounding portion intersect (Page 2, lines 67 – 78; Figs. 2a and 2B, #12, #14, #16, and #18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corner of Wiles to incorporate the teachings of Legrand and have the corner be a trihedral shape where the three surrounding faces intersect. The purpose, as stated by Legrande, being to optimize the strength of the final part with respect to the directions of the mechanical stresses in the composite part (Page 3, lines 105-107).

Regarding claim 2, Wiles in view of Legrande teaches the limitations of claim 1, which claim 2 depends on. Wiles further teaches:
further comprising preparing a surrounding member for forming the surrounding portion (Fig. 2).

Regarding claim 3, Wiles in view of Legrande teaches the limitations of claim 1, which claim 3 depends on. Wiles further teaches:
further comprising preparing a corner member for forming the corner ([0019] – [0023] and [0031]).

Regarding claim 4, Wiles in view of Legrande teaches the limitations of claim 1, which claim 4 depends on. Wiles further teaches:
forming the surrounding portion includes placing a plurality of surrounding members as layers to form the surrounding portion ([0032]), 
forming the corner includes placing a corner member to form the corner ([0019] – [0023] and [0031]), and 
integrating the surrounding portion and the corner includes integrating the corner member and the surrounding members ([0037]).

Regarding claim 5, Wiles in view of Legrande teaches the limitations of claim 1, which claim 5 depends on. Wiles further teaches:
forming the surrounding portion includes placing a plurality of surrounding members as layers to form the surrounding portion ([0032]), 
forming the corner includes placing a plurality of corner members as layers to form the corner ([0019] – [0023], [0031], and [0033]), and 
integrating the surrounding portion and the corner includes integrating the layered corner members and the layered surrounding members ([0037]).

Regarding claim 6, in view of Legrande Wiles teaches the limitations of claim 1, which claim 6 depends on. Wiles further teaches:
wherein a boundary between the corner and the surrounding portion has a planer shape extending in a thickness direction of the composite material (Fig. 7).

Regarding claim 9, Wiles in view of Legrande teaches the limitations of claim 1, which claim 9 depends on. Wiles further teaches:
forming the surrounding portion includes placing a surrounding member at a position where the surrounding portion is to be formed in a mold for forming inside of the composite material ([0032] and [0035] – [0037]; Fig. 9, #42), 
forming the corner includes placing a corner member at a position where the corner is to be formed in the mold ([0019] – [0023], [0031], and [0035] – [0037]; Fig. 9, #42), and 
the mold is removed after the integrating step ([0035] –[0037]).

Regarding claim 10, Wiles in view of Legrande teaches the limitations of claim 1, which claim 10 depends on. Wiles further teaches:
a surrounding member for forming the surrounding portion is obtained by bending a composite material having an expanded shape to form the plurality of faces ([0028], [0032], and [0034]; Fig. 7), and 
the corner is located at a position where the plurality of faces intersect with one another, and has a smooth curved surface that is continuously connected to the plurality of faces (Fig. 7).

Regarding claim 11, Wiles in view of Legrande teaches the limitations of claim 1, which claim 11 depends on. Wiles further teaches:
the composite material is obtained by impregnating reinforced fibers with thermosetting resin, 
the thermosetting resin takes a softened state, a hardened state, and a semi-hardened state ([0034] – [0040]), 
forming the surrounding portion and forming the corner include bringing the thermosetting resin included in at least one of the surrounding portion and the corner into the softened state or the semi-hardened state ([0034] – [0040]), and 
integrating the surrounding portion and the corner includes bringing the thermosetting resin into the hardened state ([0037]).

Regarding claim 12, Wiles in view of Legrande teaches the limitations of claim 11, which claim 12 depends on. Wiles further teaches:
the thermosetting resin with which the surrounding portion is impregnated is of a same type as the thermosetting resin with which the corner is impregnated ([0023] – [0037]), and 
integrating the surrounding portion and the corner includes integrating the thermosetting resin with which the surrounding portion is impregnated and the thermosetting resin with which the corner is impregnated ([0037]).

Regarding claim 13, Wiles in view of Legrande teaches the limitations of claim 11, which claim 13 depends on. Wiles further teaches:
a surrounding member for forming the surrounding portion includes the reinforced fibers ([0032]), and 
a corner member for forming the corner does not include the reinforced fibers ([0021] – [0023] and [0041]).

Regarding claim 14, Wiles in view of Legrande teaches the limitations of claim 11, which claim 14 depends on. Wiles further teaches:
a surrounding member for forming the surrounding portion includes the reinforced fibers ([0032]).

Wiles does not teach:
a corner member for forming the corner includes the reinforced fibers.

However, Legrande further teaches:
a corner member for forming the corner includes the reinforced fibers (Pages 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corner member of Wiles in view of Legrande to further incorporate the teachings of Legrande and have it include reinforced fibers. The purpose, as stated by Legrande, being as reinforcements of composite materials (Page 1, line 22).

Regarding claim 15, Wiles in view of Legrande teaches the limitations of claim 1, which claim 15 depends on. Wiles further teaches:
wherein the corner has an inlet that passes through the composite material (Fig. 7).

Regarding claim 16, Wiles teaches:
A composite material comprising:
a corner ([0001] and [0023]; Fig. 2), and
a surrounding portion including a first face portion, a second face portion, and a third face portion intersecting with each other (Fig. 7),
wherein the composite material is obtained by impregnating reinforced fibers with thermosetting resin ([0034]), 
wherein the corner does not include any reinforced fibers ([0021] – [0023] and [0041]); and 
wherein the surrounding portion that includes reinforced fibers and surrounds the corner ([0032]; Fig. 7), and
wherein the corner has a smooth curved surface continuously connected to the surrounding portion (Fig. 7).

Regarding claim 17, Wiles teaches the limitations of claim 16, which claim 17 depends on. Wiles further teaches:
wherein a fiber-disrupted interface that is an interface on which continuity of the reinforced fibers included in the surrounding portion is lost and disrupted has a planer shape extending in a thickness direction of the composite material ([0023]; Fig. 2).

Regarding claim 27, Wiles in view of Legrande teaches the limitations of claim 16, which claim 27 depends on. Wiles further teaches:
further comprising an inlet that is provided to the corner and passes through the composite material (Fig. 7).

Claims 7-8, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (EP-2565021) in view of Legrand (FR2907801) as applied to claims 1, 5, 16, and 16, respectively above, and further in view of Griess (US-2012045606), using the applicant provided original document and the attached original document and translation.
Regarding claim 7, Wiles in view of Legrande teaches the limitations of claim 1, which claim 7 depends on, but does not teach the boundary between the corner and the surrounding portion being formed in a specifically claimed shape, however, Griess, in a similar field of endeavor, a composite structure and method of making a composite structure, teaches:
wherein a boundary between the corner and the surrounding portion is formed into a shape such that a length between a first boundary and a second boundary is shorter at an inner side than at an outer side of the composite material, or such that a length between the first boundary and the second boundary is larger at the inner side than at the outer side of the composite material, the first boundary being a boundary between a first end of the corner and the surrounding portion, and the second boundary being a boundary between a second end of the corner and the surrounding portion ([0025] – [0027]; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the boundary between the corner and the surrounding portion of Wiles in view of Legrande to incorporate the teachings of Griess and have it formed in a specifically claimed shape. The purpose, as stated by Griess, being so that it exhibits optimum performance characteristics, including strength and resistance to disbonds and propagation of inconsistencies such as cracks ([0026]).	
 
Regarding claim 8, Wiles in view of Legrande teaches the limitations of claim 5, which claim 8 depends on, but does not teach the boundary between the corner and the surrounding portion being formed in a specifically claimed shape, however, Griess, in a similar field of endeavor, a composite structure and method of making a composite structure, teaches:
wherein a boundary between the corner and the surrounding portion is formed into a shape such that a length between a first boundary and a second boundary is shorter at an inner side than at an outer side of the composite material in a first region, and a length between the first boundary and the second boundary is larger at the inner side than at the outer side of the composite material in a second region, the first region and the second region arranged to alternate ([0025] – [0027]; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the boundary between the corner and the surrounding portion of Wiles in view of Legrande to incorporate the teachings of Griess and have it formed in a specifically claimed shape. The purpose, as stated by Griess, being so that it exhibits optimum performance characteristics, including strength and resistance to disbonds and propagation of inconsistencies such as cracks ([0026]).

Regarding claim 18, Wiles in view of Legrande teaches the limitations of claim 16, which claim 18 depends on, but does not teach the fiber-disrupted interface being formed in a specifically claimed shape, however, Griess, in a similar field of endeavor, a composite structure and method of making a composite structure, teaches:
wherein a fiber-disrupted interface that is an interface on which continuity of the reinforced fibers included in the surrounding portion is lost and disrupted is formed into a shape such a length between a first boundary and a second boundary is shorter at an inner side than at an outer side of the composite material, or such that a length between the first boundary and the second boundary is larger at the inner side than at the outer side of the composite material, the first boundary being a boundary between a first end of the corner and the surrounding portion, and the second boundary being a boundary between a second end of the corner and the surrounding portion ([0025] – [0027]; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber-disrupted interface of Wiles in view of Legrande to incorporate the teachings of Griess and have it formed in a specifically claimed shape. The purpose, as stated by Griess, being so that it exhibits optimum performance characteristics, including strength and resistance to disbonds and propagation of inconsistencies such as cracks ([0026]).

Regarding claim 19, Wiles in view of Legrande teaches the limitations of claim 16, which claim 19 depends on, but does not teach the fiber-disrupted interface being formed in a specifically claimed shape, however, Griess, in a similar field of endeavor, a composite structure and method of making a composite structure, teaches:
wherein a fiber-disrupted interface that is an interface on which continuity of the reinforced fibers included in the surrounding portion is lost and disrupted is formed into a shape such that a length between a first boundary and a second boundary is shorter at an inner side than at an outer side of the composite material in a first region, and a length between the first boundary and the second boundary is larger at the inner side than at the outer side of the composite material in a second region, the first region and the second region arranged to alternate ([0025] – [0027]; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber-disrupted interface of Wiles in view of Legrande to incorporate the teachings of Griess and have it formed in a specifically claimed shape. The purpose, as stated by Griess, being so that it exhibits optimum performance characteristics, including strength and resistance to disbonds and propagation of inconsistencies such as cracks ([0026]).

Claims 20-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (EP-2565021) in view of in view of Griess (US-2012045606) and Legrand (FR2907801) and using the applicant provided original document and the attached original document and translation.
Regarding claim 20, Wiles teaches:
A composite material comprising: 
a corner ([0001] and [0023]; Fig. 2); and
a surrounding portion including a first face portion, a second face portion, and a third face portion intersecting with each other (Fig. 7),
wherein the composite material is obtained by impregnating reinforced fibers with thermosetting resin ([0034]), 
wherein the reinforced fibers include second (first will be described below) reinforced fibers ([0032]),
wherein the surrounding portion includes the second reinforced fibers and surrounds the corner ([0032] and [0034]), 
wherein the first reinforced fibers and the second reinforced fibers (described below) are discontinuous, which would be obvious by the fact that the parts are separated from one another before being integrated, and 
wherein the corner has a smooth curved surface continuously connected to the surrounding portion (Fig. 7).

Wiles does not teach:
the reinforced fibers include second reinforced fibers, and 
wherein the corner includes the first reinforced fibers, has a trihedral shape, and is located where the first face portion, the second face portion, and the third face portion of the surrounding portion intersect.

However, Griess, in a similar field of endeavor, a composite structure and method of making a composite structure, teaches:
the reinforced fibers include second reinforced fibers ([0005] – [0006], [0008], and [0027]), and
the corner includes the first reinforced fibers ([0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibers and corner member of Wiles to incorporate the teachings of Griess and have them include first reinforced fibers. The purpose, as stated by Griess, being to render the structure well suited to nondestructive evaluations of bond quality using embedded or mounted sensors ([0030]).

Wiles in view of Griess does not teach:
wherein the corner has a trihedral shape, and is located where the first face portion, the second face portion, and the third face portion of the surrounding portion intersect.

However, Legrand, in a similar field of endeavor, a method for forming a composite material having a corner, teaches:
wherein the corner has a trihedral shape, and is located where the first face portion, the second face portion, and the third face portion of the surrounding portion intersect (Page 2, lines 67 – 78; Figs. 2A and 2B, #12, #14, #16, and #18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corner of Wiles in view of Griess to incorporate the teachings of Legrand and have the corner be a trihedral shape where the three surrounding faces intersect. The purpose, as stated by Legrande, being to optimize the strength of the final part with respect to the directions of the mechanical stresses in the composite part (Page 3, lines 105-107).

Regarding claim 21, Wiles in view of Griess and Legrande teaches the limitations of claim 20, which claim 21 depends on. Wiles further teaches:
wherein a fiber-discontinuous interface on which the first reinforced fibers and the second reinforced fibers become discontinuous has a planer shape extending in a thickness direction of the composite material ([0023]; Fig. 2).

Regarding claim 22, Wiles in view of Griess and Legrande teaches the limitations of claim 20, which claim 22 depends on, but does not teach the fiber-discontinuous interface being formed in a specifically claimed shape, however, Griess further teaches:
wherein a fiber-discontinuous interface on which the first reinforced fibers and the second reinforced fibers become discontinuous is formed into a shape such that the a length between a first boundary and a second boundary is shorter at an inner side than at an outer side of the composite material, or such that a length between the first boundary and the second boundary is larger at the inner side than at the outer side of the composite material, the first boundary being a boundary between a first end of the corner and the surrounding portion, and the second boundary being a boundary between a second end of the corner and the surrounding portion ([0025] – [0027]; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber-disrupted interface of Wiles in view of Griess and Legrande to further incorporate the teachings of Griess and have it formed in a specifically claimed shape. The purpose, as stated by Griess, being so that it exhibits optimum performance characteristics, including strength and resistance to disbonds and propagation of inconsistencies such as cracks ([0026]).

Regarding claim 23, Wiles in view of Griess and Legrande teaches the limitations of claim 20, which claim 23 depends on, but does not teach the fiber-discontinuous interface being formed in a specifically claimed shape, however, Griess further teaches:
wherein a fiber-discontinuous interface on which the first reinforced fibers and the second reinforced fibers become discontinuous is formed into a shape such that a length between a first boundary and a second boundary is shorter at an inner side than at an outer side of the composite material in a first region, and a length between the first boundary and the second boundary is larger at the inner side than at the outer side of the composite material in a second region, the first region and the second region arranged to alternate ([0025] – [0027]; Figs. 2 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber-disrupted interface of Wiles in view of Griess and Legrande to further incorporate the teachings of Griess and have it formed in a specifically claimed shape. The purpose, as stated by Griess, being so that it exhibits optimum performance characteristics, including strength and resistance to disbonds and propagation of inconsistencies such as cracks ([0026]).

Regarding claim 25, Wiles in view of Griess and Legrande teaches the limitations of claim 20, which claim 25 depends on. Wiles further teaches:
further comprising an inlet that is provided to the corner and passes through the composite material (Fig. 7).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748